Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-4, 6-8,10,14-17, 27 and 30-34 is pending.
Claims 17 and 27 is withdrawn.
Claims 1, 3-4, 6-8,10, 14-16, 30-34 is examined herewith.

Applicants response filed 4/6/2021 has been received and entered in the application.

Action Summary
	Claims 1, 6-8, 14-16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
	Claims 1,3-4, 6-7, 8, 14-16 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (WO 2012/120398) of record and Reeves (U.S. Patent 6,391,879) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) of record and in view of  Dermatologist (Focus on Propylene Glycol, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Issue Volume 21 - Issue 8 - August 2013), Ghosal (Hydroxypropyl methblcellulose in drug delivery, Der Pharmacia Sinica, 2011, 2 (2): 152-168), Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Medicine and Toxicology 2008, 3:26), Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) all are of record is maintained with modification due to applicants newly added claims.
	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Glossop (WO 2012/120398) of record and Reeves (U.S. Patent 6,391,879) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) of record and in view of  Dermatologist (Focus on Propylene Glycol, Issue Volume 21 - Issue 8 - August 2013), Ghosal (Hydroxypropyl methblcellulose in drug delivery, Der Pharmacia Sinica, 2011, 2 (2): 152-168), Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Medicine and Toxicology 2008, 3:26), Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) all are of record.as applied to claims 1,3-4, 6-7, 8, 14-16 and 30 above, and further in view of Staidson (CN 102423293 B English translation to Staidson Beijing Biopharmaceuticals Co. Ltd) of record is maintained with modification due to applicants newly added claims.


Response to Arguments
	Applicants argue that Reeves one of ordinary skills would not take from this teaching or suggestion that 40% DMSo alone provides superior absorption of anti-funal agents.  This argument has been fully considered but has not been found persuasive.  Reeves teaches that clinical trials using experimental versions of the invention show that using a 40% solution of DMSO provides Superior absorption and carrier properties for antifungal agents.  Therefore, it would have been obvious to one of ordinary skills in the art at the time of filing to incorporate DMSO at 40% concentration, since it is known in the art that 40% DMSO demonstrates superior absorption as disclosed by Reeves. And Glossop discloses a topical formulation which includes DMSO.
	Applicants argue that none of prior art cited which teaches or suggest that the claimed invention of claim 1 and 30 and is commensurate in scope. This argument has been fully considered but has not been found persuasive. As stated within the rejection below.  Glossop discloses a topical formulation (topical formulation; page 31, fifth paragraph) comprising: a transient receptor potential meiastetin-8 (TRPM-8) antagonist composition in an amount sufficient to block TRPM8 signaling pathways in skin cells
Second, Reeves teaches that clinical trials using experimental versions of the invention show that using a 40% solution of DMSO provides Superior absorption and carrier properties for antifungal agents (column 3 lilnes 66-67 bridging column 4 lines 1-2). And  Shah, Dermatologist, Baccani, Lachenmeier, Sanders, or Patel are employed to address the concentrations of DMSO, ethanol and hydroxypropyl methylcellulose. 
	Applicants again assert several ways that the amended claims demonstrate unexpected results of a property as shown in example 2; which is shared with the prior art and are commensurate in scope. This argument has been fully considered but has not been found persuasive.  Example 2, only discloses the active agent of econazole nitrate.  However, table 1 discloses topical solution (F1) and HPMC dispersion (F2) which discloses enconazole nitrate, propylene glycol, glycerin, oleic acid, DMSO, HPMC, butylated hydroxyanisole, EDTA in very specific amounts in which is not commensurate in scope of claim 1 nor claim 30.  As previously stated independent claim 1 is not commensurate in scope of unexpected results
	
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1,3-4, 6-7, 8, 14-16, 30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (WO 2012/120398) of record and Reeves (U.S. Patent 6,391,879) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) of record and in view of  Dermatologist (Focus on Propylene Glycol, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Issue Volume 21 - Issue 8 - August 2013), Ghosal (Hydroxypropyl methblcellulose in drug delivery, Der Pharmacia Sinica, 2011, 2 (2): 152-168), Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Medicine and Toxicology 2008, 3:26), Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) all are of record.

Glossop discloses a topical formulation (topical formulation; page 31, fifth paragraph) comprising: a transient receptor potential meiastetin-8 (TRPM-8) antagonist composition in an amount sufficient to block TRPM8 signaling pathways in skin cells (effective amount of a TRPM-8 antagonist composition to block TRPM-8 signaling pathways in Reynaud’s syndroms by treating skin cells; page 1, first-second paragraphs; page 18, sixth-seventh paragraphs; page 31, fifth paragraph; claim 14).  Glossop discloses further comprising one or more of propylene glycol (propylene glycol; page 31, fifth paragraph), glycerin (glycerin; page 31, fifth paragraph), DMSO (page 18, 46 and examples), butyiated hydroxyanisols, ethylensdiaminetetraacetic acid (EDTA), ethanol (alcohol, page 31, fifth paragraph), and water (water; page 31, fifth paragraph). Glossop discloses the composition further containing at least one cosmetically acceptable humeciant (glycerin is cosmetically acceptable humectant; page 31, fifth paragraph), emollient (polyethylene glycol is a cosmetically acceptable emollient; page 31, fifth paragraph), or softening agent {petrolatum is a cosmetically acceptable softening agent; page 31, fifth paragraph).  Glossop teaches that the pH value from 3-9 (page 31, first paragraph) and pH of 5-6 (page 68).

Glossop does not disclose wherein the TRPM-8 antagonist comprises econazole nor hydroxypropyl methylcellulose (HPMC) nor DMSO at 40% w/w or concentrations of propylene glycol, glycerin, HPMC, butylated hydroxyanisole, ethanol or EDTA .
Reeves teaches a topical solution for killing micro-organism comprising an antifungal agent, a poly glycol base and DMSO (claim 1 and throughout the patent).  Reeves teaches that the antifungal agent may be econazole nitrate (claim 2). Reeves teaches that the antifungal agent is from about 1 to about 30% of the solution volume (claim 9)> Reeves teaches that DMSO at a concentration of about 40% (claim 4). Reeves teaches that clinical trials using experimental versions of the invention show that using a 40% solution of DMSO provides Superior absorption and carrier properties for antifungal agents (column 3 lilnes 66-67 bridging column 4 lines 1-2).
Shah discloses further comprising hydroxypropyl methylcellulose (comprising hydroxypropyl methylcellulose; page 3, third paragraph).  Shah discloses wherein the hydroxypropyl methylcellulose is present at a concentration ranging from about 0.01 percent w/w to about 10 percent w/w (concentration of HPMC is below 1.2 percent weight/volume; page 10, second paragraph).
	Dermatologist teaches that North American Contact Dermatitis [Research] Group (NACDG) had tested initially using 10% propylene glycol.
	Ghosal teaches the concentration of hydroxypropyl methylcellulose (HPMC) is .08% (page 154) and 2% (page 160).
	Baccani teaches butylhydroxy anisole is in a concentration of between 0.05 and 0.2% by weight (claim 2).
	Lachenmeier teaches topical applicant of 10% ethanol. Lachenmeier eaches that the chelating agent is ethylenediaminetetraacetic acid (EDTA), the amount of the ethylenediaminetetraacetic acid in a topical composition comprising a cream vehicle is more than 0.1% w/w and ranges up to 1.6% w/w of the cream vehicle (claim 1).
	Sanders teaches that EDTA and citric acid improve the stability of the composition (abstract).  Sanders teaches that the level of EDTA which should theoretically give an optimum catalytic activity (example 4).
Patel teaches that glycerin is at a concentration of 5-20% (claim 4 and 18).
It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Glossop, to provide the topical formulation wherein the TRPM-8 antagonist comprises econazole nitrate (antifungal agent) with DMSO at about 40%,   because it is known that econazole nitrate is an antifunal agent and that DMSO using 40% solution provides superior absorption and carrier properties for antifungal agents, as disclosed by Reeves with a reasonable expectation of success absence evidence to the contrary.
	With regards to the concentrations of econazole, glycerin, propylene glycol, butyiated hydroxyanisols, ethanol, EDTA, HPMC; Econazole is taught at 1 to 30%, glycerin between 5-20%, propylene glycol at 10%, butylhydroxy anisole at a concentration of between 0.05 and 0.2% by weight, ethanol at 10%, EDTA more than 0.1% w/w and ranges up to 1.6% w/w, HPMC is at a concentration of is .08% (page 154) and 2%, as taught by Nakagawa, Dermatologist,  Ghosal, Baccani, Lachenmeier and Sanders.  It would have been obvious to optimize econazole,glycerin, propylene glycol, butyiated hydroxyanisols, ethanol, EDTA, HPMC since the cited art either teaches the same concentration over overlaps the instantly claimed concentration.  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. The specific safe and effective amount will be vary, with such factors as the particular condition being treated, the physical condition of the patient, the duration of treatment , the nature of the concurrent therapy (if any), the specific dosage form to be used, the carrier employed, the solubility of the formula therein and the dosage regimen desired for the composition.  Furthermore, it is obvious to vary and/or optimize the amount of econazole, glycerin, propylene glycol, butyiated hydroxyanisols, ethanol, EDTA, HPMC provided in the composition, according to the guidance provided by Nakagawa, Dermatologist,  Ghosal, Baccani, Lachenmeier and Sanders, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, to improve vascular spasm and to block TRPM8 signaling pathways in skin cells . However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Glossop, to provide the topical formulation further comprising hydroxypropyl methylcellulose in a amount of 1% w/w, as disclosed by Shah which discloses a concentration ranging from about 0.01 percent w/w to about 10 percent w/w, HPMC is preferred for preparing topical gel formulations that form homogenous dispersions which minimizes particle size (Shah; page 10, second paragraph) with a reasonable expectation of success absence evidence to the contrary.

It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Glossop, to provide the topical formulation wherein the hydroxypropyl methylcellulose is present at a concentration ranging from about 0.01 percent w/w to about 10 percent w/w, as disclosed by Shah, HPMC concentrations of less than 1,2 percent weight/volume are preferred for preparing topical gel formulations that form homogenous dispersions with minimum particle size (Shah; page lO, second paragraph) with a reasonable expectation of success absence evidence to the contrary.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Glossop (WO 2012/120398) of record and Reeves (U.S. Patent 6,391,879) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) of record and in view of  Dermatologist (Focus on Propylene Glycol, Issue Volume 21 - Issue 8 - August 2013), Ghosal (Hydroxypropyl methblcellulose in drug delivery, Der Pharmacia Sinica, 2011, 2 (2): 152-168), Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Medicine and Toxicology 2008, 3:26), Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) all are of record.as applied to claims 1,3-4, 6-7, 8, 14-16 and 30 above, and further in view of Staidson (CN 102423293 B English translation to Staidson Beijing Biopharmaceuticals Co. Ltd) of record.
Glossop, Reeves, Shah, Dermatologist, Ghosal, Daccani, Lachenmeier, Sanders, Patel and Nakagawa as cited supra.
Neither Glossop, Maikia, Shah, Dermatologist, Ghosal, Daccani, Lachenmeier, Sanders, Patel nor Nakagawa teaches gel formulation.

Staidson discloses comprises econazole nitrate (econazole nitrate; paragraph (00131).  Staidson discloses comprises a gel formulation of econazole (gel formulation of econazole; paragraph [0001]).

 It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Glossop as modified by Reeves, to provide the topical formulation comprises a gel formulation of econazoie, as disclosed by Staidson, as econazoie nitrate is formulated into a gel formulation for topical administration where it has fast release properties into the skin and penetrates to the dermis layer (Staidson; paragraph [0013]) with a reasonable expectation of success absence evidence to the contrary.
 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1, 3-4, 6-8, 10, 14-16, 30 and 32-33 is rejected.
Claim 31 and 34 is allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627